DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims 1-6, 8-11, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claims 2-6 depend, the limitation “with the lower lid openable on the plurality of walls” is not clear.  More specifically, as presently worded, it is not clear if this limitation is trying to say the lid is removably connected to the walls, or if the lid itself is openable (e.g. a secondary opening within the parameters of the lid).  
Furthermore regarding claim 1, it is not clear if the limitation “a lip having an engagement surface on a top surface of at least one wall” implies a separate wall, or one of the plurality of walls mentioned in the previous line.
Furthermore regarding claim 1, the limitation “wherein the lower lid in the open configuration is replaceable on the plurality of walls to be in a closed configuration” is not clear.  More specifically, it is not clear if the word “replaceable” indicates the original lower lid is replaced by another lid, or is simply resealable (i.e. not replaced).
Regarding claim 8, from which claims 9-11 depend, the limitation “wherein the lower lid in an open configuration is replaceable to be in a closed configuration” is not clear.  More specifically, it is not clear if the word “replaceable” indicates the original lower lid is replaced by another lid, or is simply resealable (i.e. not replaced). 
Regarding claim 16, the limitation “wherein the lower lid in the open configuration is replaceable to be in a closed configuration” is not clear.  More specifically, it is not clear if the word “replaceable” indicates the original lower lid is replaced by another lid, or is simply resealable (i.e. not replaced). 

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 7, and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,819,968 (Jones).
Regarding claim 7, container comprising: 
a bowl (18) having an engagement surface (upper face of 54) and an interior for storing a substance; 
an upper lid (14) having a lower side (underside of 32), with the upper lid retaining the substance in the interior of the bowl; 
a ring (12; noted to be open at the bottom in col. 2, lines 35-36, thus comprising a cylindrical ring) disposed adjacent to a portion of the bowl and engageable with the upper lid for establishing a child-resistant engagement between the upper lid and the bowl (col. 1, lines 47-49); and 
an intermediate lid (16) adjacent to the lower side of the upper lid for pushing against the engagement surface for locking the upper lid and the ring together (lid 16 provides a biasing force to maintain the engagement locking elements 26 and 36 in order to provide a child resistant feature; col. 3, lines 3-11).  
Regarding claim 12, the portion of the bowl includes a lip (54); and wherein the ring is disposed under the lip (at flange 22).  
Regarding claim 13, the ring engages the lip in a friction fit (there is inherently a friction fit between two connected elements).  
Regarding claim 14, the ring includes a detent for engaging the lip in the friction fit (54 clearly is surrounded at its distal edge by flange 22 in Figure 4, thus inherently comprising a detent).  
Regarding claim 15, container comprising: 
a bowl (18) having an interior for storing a substance; 
an openable lower lid (16) for accessing the substance when the lower lid is in an open configuration; and 
an upper lid (14) for retaining the substance within the interior of the bowl and the lower lid.  
Regarding claim 16, the lower lid in the open configuration is replaceable to be in a closed configuration, wherein the substance is sealed within the bowl (lower lid 16 can be placed back onto the container; seal provided by 45 sealing against 22 as taught in col. 3, lines 11-16).  

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 7, 15, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,967,350 (Jones).
Regarding claim 7, container comprising: 
a bowl (112) having an engagement surface (upwardly facing edge 125) and an interior for storing a substance; 
an upper lid (114) having a lower side (132), with the upper lid retaining the substance in the interior of the bowl; 
a ring (124) disposed adjacent to a portion of the bowl and engageable with the upper lid for establishing a child-resistant engagement between the upper lid and the bowl; and 
an intermediate lid (116) adjacent to the lower side of the upper lid for pushing against the engagement surface for locking the upper lid and the ring together (lid 116 provides a biasing force to maintain the engagement locking elements 126 and 136 in order to provide a child resistant feature; col. 5, lines 11-30).  
Regarding claim 15, container comprising: 
a bowl (112) having an interior for storing a substance; 
an openable lower lid (116) for accessing the substance when the lower lid is in an open configuration; and 
an upper lid (114) for retaining the substance within the interior of the bowl and the lower lid.  
Regarding claim 16, the lower lid in the open configuration is replaceable to be in a closed configuration, wherein the substance is sealed within the bowl (lower lid 116 can be placed back onto the container; seal provided by 150 sealing against 124 as taught in col. 5, lines 37-42).  

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,819,968 (Jones) OR US 5,967,350 (Jones) as applied above under 35 USC 102(a)(1), in view of Official Notice.
	Regarding claims 18 and 19, neither Jones reference teaches forming the container components of biodegradable or recyclable materials.
	Examiner takes Official Notice it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the containers of the Jones references, forming them of biodegradable or recyclable materials, motivated by the benefit of lessening the environmental impact of the containers.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.


Allowable Subject Matter
10.	Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

11.	Claims 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

12.	Claims 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JAMES N SMALLEY/Examiner, Art Unit 3733